141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kent LABER, individually and by Phyllis Laber, his guardianad litem, Appellant,v.Heritage Mutual Insurance Company, Appellee.
No. 97-2802ND.
United States Court of Appeals, Eighth Circuit.
Feb. 20, 1998.

Appeal from the United States District Court for the District of North Dakota.
Before FAGG, JOHN R. GIBSON, and MURPHY, Circuit Judges.
PER CURIAM.


1
Kent Laber, individually and by Phyllis Laber, his guardian ad litem, appeals from the adverse ruling of the district court in this diversity-based dispute about the scope of Laber's underinsured motorist coverage.  The district court concluded that a non-airborne plane was not a motor vehicle for the purposes of interpreting the underinsured motorist coverage under North Dakota law.  Because this is a diversity action, we review de novo questions of state law.  Having considered the record and the parties' briefs, we are satisfied the district court correctly applied the relevant state law and the record supports the district court's ruling.  We also conclude a comprehensive opinion in this diversity case would lack precedential value.  We thus affirm on the basis of the district court's ruling without further discussion.  See 8th Cir.  R. 47B.